UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6123


UNITED STATES OF AMERICA,

             Plaintiff - Appellee,

             v.

TREMAIN THOMAS, a/k/a Tre, a/k/a Waka,

             Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at
Danville. Jackson L. Kiser, Senior District Judge. (4:12-cr-00001-JLK-3)


Submitted: June 26, 2017                                          Decided: July 6, 2017


Before NIEMEYER, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tremain Thomas, Appellant Pro Se. Laura Day Rottenborn, OFFICE OF THE UNITED
STATES ATTORNEY, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Tremain Thomas appeals the district court’s order denying his 18 U.S.C.

§ 3582(c)(2) (2012) motion for a sentence reduction pursuant to Amendment 794 to the

Sentencing Guidelines. We have reviewed the record and find no abuse of discretion.

See United States v. Muldrow, 844 F.3d 434, 437 (4th Cir. 2016). Under § 3582(c)(2),

the district court may modify the term of imprisonment “of a defendant who has been

sentenced . . . based on a sentencing range that has subsequently been lowered,” if the

amendment is listed in the Guidelines as retroactively applicable.            18 U.S.C.

§ 3582(c)(2); see U.S. Sentencing Guidelines Manual § 1B1.10(a)(1), (d), p.s. (2016).

Guideline § 1B1.10(d), p.s., lists the retroactively applicable amendments, and the list

does not include Amendment 794. The district court therefore did not abuse its discretion

in denying Thomas the relief he sought under Amendment 794. See United States v.

Dunphy, 551 F.3d 247, 249 n.2 (4th Cir. 2009).

      Accordingly, we affirm the district court’s order. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                            2